DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 11/24/2020 Amendments/Arguments, which directly amended claims 1, 4, 6, 9; cancelled claims 2, 7; and traversed the rejections of the claims of the 08/31/2020 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1, 3-6, and 8-10 are allowed.
Regarding claims 1, 6, a method and a radar sensing device for correcting a target angle error as claimed have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 6,144,333 discloses a processing method or algorithm is for use with a monopulse radar system that provides accurate position information in a cross-range direction for ground moving targets detected using the monopulse radar system.  The method corrects the phase of each detected moving target on an individual basis, and thus more accurately compensates for the phase error introduced into each target in a random fashion as a result of noise.  The direction of angle correction is determined from clutter data.  A gain correction factor includes a term for antenna effects to provide for a more accurate gain correction factor calculation.
US 7,202,810 discloses a radar apparatus and a radar signal processing method can prevent misdetection even in the case of targets running side by side without an azimuth angle error being varied in accordance with the velocities of the targets.  An antenna direction control part controls the direction of an antenna so as to vary the directions of radar beams at the time of observation in up phases and at the time of observation in down phases.  An azimuth angle calculation section of a signal processing part calculates azimuth angles in up and down phases, and an azimuth angle determination section of the signal processing part selects an output 
US 2017/0343650 discloses a radar apparatus mounted on a moving body includes a signal transceiver that receives one or more radar signals reflected by one or more second reflection points of one or more targets located in a scan range with a plurality of antennas, detection circuitry that detects an azimuth angle of the one or more second reflection points of the one or more targets on the basis of a correspondence between a phase difference among the plurality of antennas and an azimuth angle and a phase difference observed in the scan range among the plurality of antennas, calculation circuitry that selects the one or more second reflection points located in a second range that differs from a first range including a central axis on which the phase difference among the antennas is zero and calculates a second azimuth angle error, and correction circuitry that corrects the correspondence.
US 2019/0079164 discloses a method in which a radar apparatus for a vehicle detects a mounting angle and the radar apparatus for a vehicle, and more particularly, to a method for detecting a mounting angle of a radar apparatus for a vehicle using a power ratio of signals acquired by transmitting signals having different directivity angles and the radar apparatus for a vehicle.
US 10,877,148 discloses a sensing system for a vehicle includes at least one radar sensor disposed at the vehicle and having a field of sensing exterior of the vehicle.  The radar sensor includes multiple transmitting antennas and multiple receiving antennas.  The transmitting antennas transmit signals and the receiving antennas receive the signals reflected off objects. Multiple scans of radar data sensed by the radar sensor are received at a control, and a vehicle motion estimation is received at the control.  The control, responsive to received scans of sensed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646